In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-336V
                                       Filed: May 19, 2017

* * * * * * * * * * * * * * * *
COLETTE YOUNG, as Executor of the *                          Special Master Sanders
Estate of JANET MOODY, Deceased,  *
                                  *                          Attorneys’ Fees and Costs;
              Petitioner,         *                          Reasonable Amount Requested.
                                  *
v.                                *
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
              Respondent.         *
* * * * * * * * * * * * * * * *

John R. Howie, Jr., Howie Law, P.C., Dallas, TX, for Petitioner.
Michael P. Milmoe, United States Department of Justice, Washington, DC, for Respondent.

                     DECISION ON ATTORNEYS’ FEES AND COSTS1

       On April 23, 2014, Colette Young (“Petitioner”), as executor of the estate of Janet
Moody (Ms. Moody), deceased, petitioned for compensation under the National Childhood
Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (2012).2 Petitioner alleged that the
administration of a Tetanus-Diphtheria-acellular-Pertussis (“Tdap”) vaccine administered on

1
 This decision shall be posted on the United States Court of Federal Claims’ website, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). In accordance with Vaccine
Rule 18(b), a party has 14 days to identify and move to delete medical or other information that
satisfies the criteria in § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a
motion for redaction must include a proposed redacted decision. If, upon review, the
undersigned agrees that the identified material fits within the requirements of that provision, such
material will be deleted from public access.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (2012)
(hereinafter “Vaccine Act” or “the Act”). Hereinafter, individual section references will be to 42
U.S.C. § 300aa of the Act.

                                                 1
April 19, 2011, caused Ms. Moody to develop Guillain-Barre Syndrome (“GBS”). Petition, filed
Apr. 23, 2014. On October 12, 2016, the undersigned issued a decision awarding compensation
to Petitioner pursuant to the parties’ joint stipulation. Decision, ECF No. 51.

        On April 3, 2017, Petitioner filed an application for attorneys’ fees and costs. Petitioner
requested attorneys’ fees in the amount of $47,240.00 and attorneys’ costs in the amount of
$4,395.58. See Pet’r’s Mot. Att’ys’ Fees at 1, ECF No. 58. Pursuant to General Order 9,
Petitioner stated that she had not personally incurred any expenses during the prosecution of this
claim. ECF No. 58-5. Respondent indicated that “[t]o the extent the Special Master is treating
[P]etitioner’s request for attorneys’ fees and costs as a motion that requires a response from
[R]espondent . . . Respondent is satisfied the statutory requirements for an award of attorneys’
fees and costs are met in this case.” Resp’t’s Resp. at 2 (Apr. 20, 2017), ECF No. 59.
Respondent recommended that the undersigned exercise her discretion and determine a
reasonable award for attorneys’ fees and costs. Id. at 3. Petitioner did not file a reply thereafter.

        The undersigned has reviewed Petitioner’s counsel’s detailed records of time and
expenses incurred in this case, and they are reasonable. In accordance with the Vaccine Act, 42
U.S.C. § 300aa-15(e) (2012), the undersigned finds that Petitioner is entitled to attorneys’ fees
and costs. Accordingly, the undersigned hereby awards the amount of $51,635.58,3 in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, John R. Howie,
Jr., of Howie Law, P.C. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the court shall enter judgment in accordance herewith.4

       IT IS SO ORDERED.

                                               s/Herbrina D. Sanders
                                               Herbrina D. Sanders
                                               Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award
encompasses all charges by the attorney against a client, “advanced costs” as well as fees for
legal services rendered. Furthermore, § 15(e)(3) prevents an attorney from charging or
collecting fees (including costs) that would be in addition to the amount awarded herein. See
generally Beck v. Sec’y of Health & Human Servs., 924 F.2d 1029 (Fed. Cir. 1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to
seek review. Vaccine Rule 11(a).

                                                  2